DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.


Application Status
Applicants’ amendments filed October 5, 2022 amending claims 1, 4 and 13 is acknowledged.  The current claim set lists claim 17 as “Withdrawn – previously amended”.  However, claim 17 is not withdrawn based on any restriction requirement, and Applicants’ Remarks do not indicate a desire to have it withdrawn.  Claims 7 and 16 remain withdrawn as being drawn to non-elected species, there being no allowable generic or linking claim.   
Accordingly, claims 1-2, 4-6, 8-15 and 17-20 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment.   However, the Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Objections
Claim 1 is objected to because it recites “wherein the subject is determined to be at an increased risk of developing the inflammatory disorder when the Li/Si scores is elevated above a threshold value of 0.65.”  It appears that “scores” was pluralized inadvertently.  Appropriate correction is required.
Claim 1 misspells “qRT-PCR” at line 8.  The same misspelling appears in claims 4 and 13.  Appropriate correction is requested.
Claim 2 is objected to because it recites “wherein the determining of expression levels of full-length MTHFR encoding mRNA and truncated MTHFR encoding mRNA a cell from the subject . . .”  It appears that “in” was inadvertently omitted.   Appropriate correction is required.  


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection, necessitated by amendment.

Claims 2 and 17 recite “where the determining of expression levels . . . from the subject comprises using isoform-specific qRT-PCR”.  Claims 1 and 13 from which claims 2 and 17 depend, respectively, are amended such that the calculation step requires an expression level measurement to involve a CT value from a qRT-PCR.  According to the specification, the full-length and truncated MTHFR encoding mRNAs are different isoforms of the same MTHFR encoding mRNA (Figure 2, [011], [020]).  Therefore the type of qRT-PCR needed to calculate the Li/Si in claims 1 and 13 is interpreted to be isoform-specific Li/Si.  Thus, the limitations recited in claims 2 and 17 inherently include the limitations of claim 1 and 13. .  Therefore, claims 2 and 17 do not further limit the subject matter of the claim upon which they depend.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are drawn to methods for determining susceptibility of a subject to developing an inflammatory disorder/treating an inflammatory disorder in a subject in need; however, the claims do not include additional elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exception.  This is a modified rejection based necessitated by amendment.

Subject Matter Eligibility Test for Products and Processes
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES 
Claims 1-2, 4-6, 8-15, and 17-20 are directed to methods for determining susceptibility of and/or treating an inflammatory disorder in a subject in need.  Thus, the claims are directed to a statutory category (e.g., a process).

Step 2A, Prong One - Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES 
Abstract ideas have been identified by the courts by way of example, mental processes, natural phenomena, and mathematical relationships/formulas. 
Claims 1-2 recite three judicial exceptions: 1) a mathematical formula, which is an abstract idea; 2) calculating an Li/Si score reflecting the fold expression difference between the full length and truncated MTHFR mRNA, which is a mental process that can be performed with the aid of a calculator; and 3) the relationship/correlation between the comparative expression levels of a full-length MTHFR encoding mRNA and truncated MTHFR encoding mRNA to an increased risk of developing an inflammatory disorder (e.g., rheumatoid arthritis), which is a natural principle.  See MPEP 2106.04(a)(2) and 2106.04(b).
Claims 4-6, 8-15 and 17-20 recite two judicial exceptions: 1) a mathematical formula, which is an abstract idea and 2) calculating an Li/Si score reflecting the fold expression difference between the full length and truncated MTHFR mRNA, which is a mental process that can be performed with the aid of a calculator. See MPEP 2106.04(a)(2)

Step 2A, Prong Two - Does the Claim Recite an Additional Elements that Integrate the Judicial Exceptions into a Practical Application? NO
The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. However, absent are any additional elements recited in the claim beyond the judicial exception(s) which integrate the exception into a practical application of the exception. The phrase "integration into a practical application" requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  
Regarding claims 1-2, the claim limitation "wherein the subject is determined to be at an increased risk of developing the inflammatory disorder when the Li/Si score is elevated above a threshold value of 0.65” is the natural correlation and does not apply, rely on, or use integrate any of the three judicial exception into a practical application.  There is no application of the calculation, mental calculation or natural principle into a practical application because no active step of treatment, prophylaxis or other practical application is recited.   
Regarding claims 4-6, 8-15 and 17-20, the claim limitation "administering a therapeutic amount of an inflammatory drug to the subject wherein the therapeutic amount of an anti-inflammatory drug is administrated with the Li/Si score is . . . above [or below] 0.65” is also not indicative of integration into a practical application.  MPEP 2106.04(d)(2) teaches that one way to demonstrate an integration of a mental process is when the additional elements apply or use the recited judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition.  However, in this case the treatment step of “administer a therapeutic amount of an anti-inflammatory drug to the subject” when the judicial exception is present is merely instructions to “apply” the judicial exception in a generic way (see MPEP 2106.04(d)(2)(a)).  The administering step is related to the fact that the subjects have an inflammatory disorder.  The step is only nominally related to the relative expression levels of two MHTFR mRNAs.   Furthermore, in claims 4-6, 8-15 and 17-20, the administering step is conditional upon the Li/Si score.  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  See MPEP 2111.04.II.  Thus, when the Li/Si score is above 0.65 (claims 4-6 and 8-12) or below 0.65 (claims 13-16 and 18-20), the administrative step is not performed and no treatment/prophylaxis treatment is present.

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO 
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to "significantly more" than the judicial exception(s) itself. The claims as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05).  However, the additional elements, individually and in combination, do not amount to "significantly more".  
Regarding claims 1-2, 4-6, 8-15 and 17-20, the step of determining expression levels of full-length MTHR encoding mRNA and truncated MTHFR encoding mRNA in a cell from the subject is considered to be within the purview of one in the art as being routine and conventional in the art.  For example, Tran describes the determination of expression levels of methylenetetrahydrofolate reductase isoforms (e.g., 70-kDa and 77-kDa) along with various transcript lengths. (Tran et al., Mammalian Genome (2002), 13: 483-492; cited in IDS filed 29 October 2018; Abstract).   Leclerc describes the determination of expression levels of methylenetetrahydrofolate reductase mutations, such as truncation. (Leclerc et al., Molecular Biology of Methylenetetrahydrofolate Reductase (MTHFR) and Overview of Mutations/Polymorphisms. 2013. Landis Bioscience; page 1, ¶2; page 2, ¶3-5).  Takeya describes the determination of expression levels of methylenetetrahydrofolate reductase polymorphisms and its truncated pseudogene. (Takeya et al., Biochemical and Biophysical Research Communications (2003), 312: 480-486; Abstract; p480, ¶1 to ¶ bridging p480-481; p484, right col. ¶1 to page 485, ¶ bridging left and right col.; Fig. 1, 3.; Table 2).  U.S. Patent Application Publication 2009/0264300 also discloses the determination of methylenetetrahydrofolate reductase isoforms (e.g., intermediate, long, short isoforms) and indicates the bioactive species are useful in inflammatory (e.g., rheumatoid arthritis) response applications (e.g., activity screening) ([0996], [1025], [01053]).  Additionally, isoform specific qRT-PCR is a well-known, conventional and routine method for determining expression levels of different isoforms of gene transcripts (Hu et al., Nucleic Acids Research (2014), 42(3): 1-9; page 7, ¶6).
With respect to claims 1-2, the recitation “wherein the subject is determined to be at an increased risk of developing the inflammatory disorder if the expression level of the truncated MTHFR encoding mRNA compared to the expression off full-length MTHFR encoding mRNA is elevated above a threshold value of 0.65” does not require any particular application of the recited comparative determination and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  Absent from the claims is a limitation that has more than a nominal relationship to the judicial exception.  There are no limitations that utilize the recited abstract idea in a manner that imposes a meaningful limit on it.  There are no limitations that integrates the recited judicial exception into a practical application, such that the claim is not directed to the judicial exception.  
With respect to claims 4-6, 8-15, and 17-20, the performance of the conditional step of “administering a therapeutic amount of an anti-inflammatory drug to the subject ... ” under the Step 2B analysis tells a relevant audience, namely a health-care provider (pre-existing audience) who works with patients, to administer any anti-inflammatory drug to a subject through whatever process the health-care provider wishes to use.  Simply appending routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception and/or generally linking the use of the judicial exception(s) to a particular technological environment or field of use, are not found to be enough to qualify as "significantly more."  Nothing is added by identifying the techniques to be used because those techniques were well-understood, routine, and conventional techniques that a healthcare-provider would have thought of when instructed to evaluate MTHFR expression levels for an anti-inflammatory drug.  In context with the other recited claim limitations, the languages "wherein the therapeutic amount of an anti-inflammatory drug is administered when the Li/Si score is elevated above [below] a threshold value of 0.65" indicates whether or not the relationship/correlation between the compared expression levels and increased risk of developing an inflammatory disorder or an adverse drug reaction exists, which simply tells a healthcare provider about the relevant natural law, at most adding a suggestion that the healthcare provider should take those laws into account.  Furthermore, because the administration step is conditional, the broadest reasonable interpretation is the absence of any administering step when the condition is not met.  Absent is any further application of the judicial exceptions when these conditions are not met. 
Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality.  The claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because "the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity."


Response to Arguments
	Applicants argue that the amendments reciting a formula for an Li/Si score render the claims patent eligible because the calculations are based on quantitative measurements (Remarks, ¶ spanning pages 5-6).  This argument has been fully considered but is not persuasive.  First, the recitation of a mathematical formula adds an additional judicial exception to the mental process and natural correlation judicial exceptions originally recited.  Second, although the formula requires a CT value determined from a qRT-PCR assay, the mental step of the calculation does not require the individual performing the calculation to perform the qRT-PCR assay.  The qRT-PCR assay is performed during the previous step of “determining the expression levels”.  In the Subject Matter Eligibility Test, analysis of the “determining the expression level” step is considered during Step 2B.  Isoform specific qRT-PCR is a well-known, conventional and routine method for determining expression levels, and therefore, is not an additional element that makes the claims significantly more than the mental calculation, mathematical formula and natural correlation.  Finally, at least for claims 1-2, the judicial exception of the correlation between the Li/Si score and the susceptibility of developing an inflammatory disorder is a natural correlation and must be considered independently of the abstract ideas.  Because none of the judicial exceptions are integrated into a practical application and all other elements/limitations recited in the claim are well-known, routine and conventional, the claims as a whole are not patent eligible.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600